—In a proceeding for a judicial settlement of the account of the Public *793Administrator, the objectant Jerome M. Spinner appeals, as limited by his brief, from (1) so much of a decision of the Surrogate’s Court, Nassau County (Radigan, S.), dated January 5, 1993, as found that he is not entitled to summary judgment and (2) so much of an order of the same court dated February 26, 1993, as denied his motion for summary judgment.
Ordered that the appeal from the decision is dismissed since no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the respondent Nassau County Public Administrator is awarded one bill of costs payable by the appellant personally.
Contrary to the appellant’s contention, issues of fact exist with regard to, inter alia, whether the appellant played any role in delaying the filing of estate tax returns in this case, which resulted in the accrual of substantial penalties and interest. These issues preclude the granting of summary judgment in the appellant’s favor (see, Zuckerman v City of New York, 49 NY2d 557). Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.